IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00213-CR

FERNANDO JUAREZ,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 40th District Court
                               Ellis County, Texas
                            Trial Court No. 34946-CR


                 MEMORANDUM OPINION ON REMAND


      Fernando Juarez was convicted of the offense of capital murder and sentenced to

life in prison without the possibility of parole. TEX. PEN. CODE ANN. § 19.03(a)(2) (West

2011). On original submission, this Court affirmed the judgment of the trial court. See

Juarez v. State, No. 10-11-00213-CR, 2013 Tex. App. LEXIS 9293 (Tex. App.—Waco July

25, 2013). The Court of Criminal Appeals reversed this Court's decision regarding

preservation of Juarez's complaint relating to his mandatory sentence of life without

parole. See Juarez v. State, PD-1049-13, 2014 Tex. Crim. App. Unpub. LEXIS 666 (Tex.
Crim. App. July 23, 2014). The Court of Criminal Appeals found that the complaint did

not have to be preserved at the trial court and remanded the proceeding to this Court

for reconsideration in light of the decision in Lewis v. State and Nolley v. State, 428
S.W.3d 860 (Tex. Crim. App. 2014). Id.

        In reversing this proceeding, the Court of Criminal Appeals explained its

holding in Lewis and Nolley:

        The juvenile offenders in those cases were both sentenced to mandatory
        life without the possibility of parole. The courts of appeals in both cases
        affirmed the convictions but reformed the sentences to life imprisonment
        under Miller. We granted review in both cases to decide whether, under
        Miller, a juvenile offender is entitled to an individualized sentencing
        proceeding when faced with a sentence of life with the possibility of
        parole. The Court consolidated the cases and issued one opinion holding
        that Miller is limited to a prohibition on mandatory life without parole for
        juvenile offenders; thus, juvenile offenders sentenced to life with the
        possibility of parole are not entitled to individualized sentencing under
        the Eighth Amendment. The Court affirmed the judgments of the courts
        of appeals.

Juarez, 2014 Tex. Crim. App. Unpub. LEXIS 666 at *3 (discussing Miller v. Alabama, 567

U.S. _____, 132 S. Ct. 2455 (2012)).

        Juarez complains that his sentence of mandatory life imprisonment without the

possibility of parole is unconstitutional. Both the State and Juarez concede in their letter

briefs on remand that the decision of the Court of Criminal Appeals in Lewis and Nolley

mandate that this Court reform the sentence in Juarez's judgment to life with the

possibility of parole. Pursuant to the holding of the Court of Criminal appeals in Lewis

and Nolley, Juarez's sentence of life without parole is hereby reformed to a sentence of
Juarez v. State                                                                        Page 2
life imprisonment with the possibility of parole. TEX. R. APP. P. 43.2. As reformed, the

trial court's judgment is affirmed.1




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reformed; Affirmed as Reformed
Opinion delivered and filed October 9, 2014
Do Not Publish
[CRPM]




1The scope of this opinion is limited to the issue remanded from the Court of Criminal Appeals. Because
we resolved Juarez's other issues in our prior opinion, we will not address them here. See Juarez v. State,
No. 10-11-00213-CR, 2013 Tex. App. LEXIS 9293 (Tex. App.—Waco July 25, 2013).

Juarez v. State                                                                                     Page 3